Holmes, J.,
dissenting in part and concurring in part. I would not overrule the holding in State v. Pyle (1969), 19 Ohio St. 2d 64 [48 O.O.2d 82], but *29would only modify the syllabus law pronounced therein. Pyle held that the warnings set forth in Miranda v. Arizona (1966), 384 U.S. 436 [36 O.O.2d 237], were not required to be given by police officers in custodial interrogations involving misdemeanor cases in Ohio. This pronouncement applied whether or not the particular misdemeanor with which the suspect was later charged involved a penalty of incarceration. I would modify that ruling so that the syllabus would read: The holding of Miranda v. Arizona, 384 U.S. 436 [36 O.O.2d 237], is applicable only to felonies and those misdemeanors which provide for a penalty of incarceration.
The majority opinion here would require that Miranda warnings be given before any custodial interrogations in any instance where a person is to be charged with any misdemeanor. This requires that Miranda warnings be given prior to questioning in all situations where a police officer formally places a person under arrest and takes him into custody, or where the person has otherwise been deprived of his freedom of action in any significant way.
This overly broad application of the holding in Miranda would unduly burden the investigation process in a multitude of minor misdemeanor cases where the ultimate penalty would not involve the incarceration of the individual. Accordingly, this court, in Pyle, stated at 66-67 that:
“* * * the United States Supreme Court, in Miranda, was concerned with the procedures followed by law enforcement officers in investigations in felony cases, not with the procedures adhered to by those same authorities in investigations in misdemeanor cases.”
Further, this court stated in Pyle, at 67-68, as follows:
“It is our belief that to place the same restraints upon the interrogation process with respect to those persons accused of misdemeanors as exist with respect to those persons accused of felonies would ‘constitute an undue interference with a proper system of law enforcement.’ To extend the Miranda ruling to govern the interrogation process of police officers with respect to thousands of minor infractions of the law which occur daily throughout Ohio would be unwise and impractical. Furthermore, we believe that nothing said in the opinion in Miranda requires us to do so.”
These statements are equally applicable and viable today. In Miranda, the United States Supreme Court was concerned with statements made by a person being interrogated in a matter involving a felony. Other jurisdictions have limited the Miranda holding solely to felonies. See Clay v. Riddle (C.A. 4, 1976), 541 F. 2d 456; United States v. LeQuire (C.A. 5, 1970), 424 F. 2d 341; State v. Neal (Mo. 1972), 476 S.W. 2d 547; Campbell v. Superior Court (1971), 106 Ariz. 542, 479 P. 2d 685; State v. Gabrielson (Iowa 1971), 192 N.W. 2d 792, certiorari denied (1972), 409 U.S. 912; New Jersey v. Macuk (1970), 57 N.J. 1, 268 A. 2d 1; Capler v. Greenville (Miss. 1968), 207 So. 2d 339, certiorari denied (1968), 392 U.S. 941; State v. Angelo (1967), 251 La. 250, 203 So. 2d 710; Annotation (1970), 31 A.L.R. 3d 565; Annotation (1969), 25 A.L.R. 3d 1076, and cases cited therein.
The only known federal court case that has applied the Miranda warning *30requirements to all misdemeanors is McCarty v. Herdman (C.A. 6, 1983), 716 F. 2d 361. In that opinion, two of the judges of the United States Sixth Circuit Court of Appeals interpreted the language of Miranda that the Fifth Amendment privilege “ ‘serves to protect persons in all settings in which their freedom of action is curtailed in any significant way from being compelled to incriminate themselves’ * * * (emphasis added).” Accordingly, the majority required Miranda warnings in all misdemeanor cases, including misdemeanor traffic offenses. The majority also stated that their reasoning followed Argersinger v. Hamlin (1972), 407 U.S. 25, wherein the United States Supreme Court, applying the Sixth Amendment right to legal counsel, held that a person must be afforded legal counsel, if desired, when faced with potential incarceration for a felony or misdemeanor conviction.
Judge Wellford, the dissenting judge in McCarty, supra, based his opinion on the overbreadth of the majority’s application of Miranda. Judge Wellford would only require the warnings be given in those instances of custodial interrogation of persons charged with misdemeanors involving penalties of incarceration. In support of this position, the learned judge aptly points out that Argersinger, supra, held that a defendant charged with a misdemeanor, even a traffic offense, must have counsel if he may be sentenced to jail, “but the right to counsel would not apply as a constitutional requirement if an offender were deprived of his automobile license or fined in a misdemeanor proceeding.” Applying his rationale to the case before the court which involved a first-degree misdemeanor that is punishable by incarceration up to six months (R.C. 2921.21), Judge Wellford agreed that the Miranda warnings were necessary after that offender had been arrested.
I am in agreement with the dissent in McCarty, supra. To require Miranda warnings in the multitude of misdemeanor charges in Ohio, including traffic violations involving no penalty of incarceration, would unduly hamper and delay the handling of these relatively minor infractions of the law. It is anticipated that significant numbers of those being interrogated for these minor offenses will now request legal counsel solely, or mainly, for the purpose of delaying the processing of the matter. Although I firmly support the Fifth Amendment right of an individual not to be required to give testimony against himself, and also support the individual’s Sixth Amendment right to legal counsel, I do not believe the Supreme Court of the United States has by any prior pronouncement, including the holding in Miranda, mandated the states to provide the breadth of warnings as would be required by the majority here.
In the instant case, the defendant had undergone custodial interrogation for both a felony and a misdemeanor. He was convicted of only the latter. In applying State v. Pyle, the court of appeals held that the Miranda warnings were not necessary in the custodial interrogation of the misdemeanor, but were required for the interrogation concerning the felony offense.
The misdemeanor involved here was falsification, a violation of R.C. 2921.13, which is a misdemeanor of the first degree that involves a penalty of *31incarceration up to six months. In that the defendant could be incarcerated for this crime, my position would require that Miranda warnings be given to him. Since such warnings were not given to the defendant, the ruling of the trial court should have been reversed on that basis.
Therefore, although for other reasons than stated by the majority here and the court of appeals, I concur that the judgment of the court of appeals should be affirmed; but I dissent from the syllabus and that part of the opinion that would totally overrule State v. Pyle, and apply Miranda to all misdemeanors.